TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00298-CV



                                          R. S., Appellant

                                                  v.

                                   The State of Texas, Appellee



          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            NO. 13-2527-FC3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant R.S. filed a notice of appeal on May 5, 2014, challenging the trial court’s

order appointing him possessory conservator of his child and setting forth his support obligations.

The Clerk of this Court later notified appellant that the clerk’s record was overdue and requested that

appellant make payment arrangements for the clerk’s record and submit a status report regarding this

appeal. Appellant responded by stating that he was indigent and unable to pay for the record. We

then requested that appellant provide an affidavit of indigence complying with the Texas Rules

of Appellate Procedure or make arrangements to pay for the record and submit a status report on

this appeal. Thereafter, appellant requested an extension of time to file his affidavit of indigency.

We granted that extension until September 3, 2014 and cautioned appellant that failure to file an

affidavit of indigence complying with Texas Rule of Appellate Procedure 20.1(b) could result in the
dismissal of this appeal. Appellant provided a certified copy of his “offender’s account” with the

Texas Department of Criminal Justice, but did not file an affidavit of indigence.

               More than five months after the filing of this appeal and despite our multiple

requests to appellant, no affidavit of indigence has been filed, no clerk’s record has been filed, and

no payment has been made to the district clerk. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: October 7, 2014




                                                  2